STATON, Judge,
dissenting.
I dissent. The undisputed facts of this case show that the time spent on-call during meal periods is compensable under the FLSA as a matter of law.
Bona fide meal periods are not working time and not compensable under the FLSA. 29 C.F.R. § 785.19 (1996). To be a bona fide meal period, the employee must be completely relieved of duty during the meal period. Id. If an employee’s time during the meal period is spent predominantly for the benefit of the employer, he is not relieved of duty and the meal period is compensable work time. Henson v. Pulaski County Sheriff Dept., 6 F.3d 531, 534 (8th Cir.1993).
Being on-call with some limited restrictions does not necessarily render meal times compensable. Lamon v. City of Shawnee, 972 F.2d 1145, 1157 (10th Cir.1992). What matters is whether the employee is subject to severe limitations on his personal freedom which benefit the employer. Avery v. City of Talladega, 24 F.3d 1337, 1345 (11th Cir.1994). Factors to be considered in determining whether the on-call time is compensable include:
(1) whether there [is] an on-premises living requirement; (2) whether there [are] *1378excessive geographical restrictions on the employee’s movements; (3) whether the frequency of the calls [is] unduly restrictive; (4) whether a fixed time limit for response [is] unduly restrictive; (5) whether the on-call employee could easily trade on-call responsibilities; (6) whether the use of a pager could ease restrictions; and (7) whether the employee had actually engaged in personal activities during the call-in time.
SEIU, Local 102 v. County of San Diego, 60 F.3d 1346, 1354 (9th Cir.1994). These factors must be balanced to determine whether the employee was effectively engaged to wait. Berry v. County of Sonoma, 30 F.3d 1174, 1183 (9th Cir.1994). If an employee is engaged to wait, the on-call time is compen-sable work time. Armour & Co. v. Wantock, 323 U.S. 126, 133-34, 65 S.Ct. 165, 168-69, 89 L.Ed. 118 (1944).
Here, the Majority determines that there is a dispute concerning whether the frequency of the calls or the restrictions on the meal period were so restrictive that the employees were able to use the meal periods for personal pursuits Regardless of the frequency of the calls, an analysis of the other factors show that the employees’ time was so severely restricted during the meal time, that they were engaged to wait and, thus, the time was spent predominantly for the benefit of the employer.3 The undisputed facts show that the employees were subject to a two minute response time in the event of an emergency call. This is an extreme restriction on their personal freedom because even with the use of a pager, the employee could not stray very far from the ambulance or the station and could not conduct much personal business. The ambulance drivers could not trade on-call responsibilities and could not refuse a call for any reason. EMAS benefited from these restrictions by constantly maintaining an available pool of ambulance drivers. ’
Whether a set of facts constitutes work and gives rise to liability under the FLSA is a question of law for the court to decide. Birdwell v. City of Gadsden, 970 F.2d 802, 807-08 (11th Cir.1992). The facts of the case show that the employees’ personal freedom was so severely restricted by the on-call restrictions that they were “engaged to wait” and their meal period was spent predominantly for the benefit of EMAS. Armour, supra, at 133-34, 65 S.Ct. at 168-69; Avery, supra, at 1345. I would reverse the trial court’s decision and grant summary judgment in favor of the employees.

. The U.S. Supreme Court has held that on-call time was compensable when calls were not frequent, but the other limitations, such as geographical restrictions, on the employees’ time were so restrictive that the employees were unable to engage in personal pursuits. See, Armour, supra; Skidmore v. Swift, 323 U.S. 134, 65 S.Ct. 161, 89 L.Ed. 124 (1944).